                Case 4:19-cv-02976-HSG Document 1 Filed 05/30/19 Page 1 of 6



 1   Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
 2
     30 East Butler Pike
 3   Ambler, PA 19002
     Telephone: 215-540-8888
 4
     Facsimile: 215-540-8817
 5   aginsburg@creditlaw.com
     Attorney for Plaintiff
 6

 7
                        UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                               )               Case No.:
 9
     OLIVIA LOPEZ,             )
10                             )               COMPLAINT FOR DAMAGES
              Plaintiff,       )               1. VIOLATION OF THE
11
                               )               TELEPHONE CONSUMER
12         v.                  )               PROTECTION ACT, 47 U.S.C. §227
                               )               ET. SEQ.;
13   CAPITAL ONE BANK (U.S.A.),)
14
     N.A.,                     )               JURY TRIAL DEMANDED
                               )
15              Defendant.     )
                               )
16

17
                                      COMPLAINT
18
           OLIVIA LOPEZ (“Plaintiff”), by and through her attorneys, KIMMEL &
19

20   SILVERMAN, P.C., alleges the following against CAPITAL ONE BANK

21   (U.S.A.), N.A. (“DEFENDANT”):
22
                                     INTRODUCTION
23

24         1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
25
     Act, 47 U.S.C. §227.
26

27                                          -1-
                                   PLAINTIFF’S COMPLAINT
28
                Case 4:19-cv-02976-HSG Document 1 Filed 05/30/19 Page 2 of 6



 1                             JURISDICTION AND VENUE
 2
           2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
 3
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
 4

 5         3.      Defendant regularly conducts business in the State of California, thus,

 6   personal jurisdiction is established.
 7
           4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
 8

 9

10                                           PARTIES
11
           5.      Plaintiff is a natural person residing in San Francisco, California.
12
           6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
13

14
           7.      Defendant is a corporation with its principal place of business located

15   at 1680 Capital One Drive, McLean, Virginia 22102.
16
           8.      Defendant is a “person” as that term is defined by 47 U.S.C.
17
     §153(39).
18

19         9.      Defendant acted through its agents, employees, officers, members,

20   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
21
     representatives, and insurers.
22
                                FACTUAL ALLEGATIONS
23

24         10.     Plaintiff has a cellular telephone number.

25         11.     Plaintiff has only used this phone as a cellular telephone.
26

27                                             -2-
                                      PLAINTIFF’S COMPLAINT
28
              Case 4:19-cv-02976-HSG Document 1 Filed 05/30/19 Page 3 of 6



 1         12.    Defendant placed repeated harassing telephone calls to Plaintiff on
 2
     her cellular telephone.
 3
           13.    When contacting Plaintiff on her cellular telephone, Defendant used
 4

 5   an automatic telephone dialing system and/or pre-recorded voice.

 6         14.    Plaintiff knew that Defendant was using an automatic telephone
 7
     dialing system and/or pre-recorded voice as Defendant’s calls would began with a
 8
     noticeable delay before calls were transferred to one of Defendant’s
 9

10   representatives.
11
           15.    Defendant’s telephone calls were not made for “emergency purposes;”
12
     rather, Defendant was calling to collect an account balance.
13

14
           16.    Soon after the calls began, Plaintiff spoke with Defendant’s

15   representative and requested that their repeated calls stop.
16
           17.    Thereafter, Defendant ignored Plaintiff’s revocation and continued to
17
     call her cellular telephone.
18

19         18.    These calls were aggravating and annoying for Plaintiff.

20         19.    Upon information and belief, Defendant’s business practices violate
21
     the Telephone Consumer Protection Act.
22

23

24

25

26

27                                           -3-
                                    PLAINTIFF’S COMPLAINT
28
              Case 4:19-cv-02976-HSG Document 1 Filed 05/30/19 Page 4 of 6



 1                             COUNT I
              DEFENDANT VIOLATED THE TELEPHONE CONSUMER
 2
                            PROTECTION ACT
 3
           20.    Plaintiff incorporates the forgoing paragraphs as though the same were
 4

 5   set forth at length herein.

 6         21.    Defendant initiated automated calls to Plaintiff using an automatic
 7
     telephone dialing system.
 8
           22.    Defendant’s calls to Plaintiff were not made for emergency purposes.
 9

10         23.    Defendant’s calls to Plaintiff, on and after she revoked consent, were
11
     not made with Plaintiff’s prior express consent.
12
           24.    Defendant’s acts as described above were done with malicious,
13

14
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

15   under the law and with the purpose of harassing Plaintiff.
16
           25.    The acts and/or omissions of Defendant were done unfairly,
17
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
18

19   lawful right, legal defense, legal justification or legal excuse.

20         26.    As a result of the above violations of the TCPA, Plaintiff has suffered
21
     the losses and damages as set forth above entitling Plaintiff to an award of
22
     statutory, actual and treble damages.
23

24

25

26

27                                            -4-
                                     PLAINTIFF’S COMPLAINT
28
               Case 4:19-cv-02976-HSG Document 1 Filed 05/30/19 Page 5 of 6



 1          WHEREFORE, Plaintiff, OLIVIA LOPEZ, respectfully prays for a
 2
     judgment as follows:
 3
                   a.      All actual damages suffered pursuant to 47 U.S.C. §
 4

 5                         227(b)(3)(A);

 6                 b.      Statutory damages of $500.00 per violative telephone call
 7
                           pursuant to 47 U.S.C. § 227(b)(3)(B);
 8
                   c.      Treble damages of $1,500.00 per violative telephone call
 9

10                         pursuant to 47 U.S.C. §227(b)(3);
11
                   d.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);
12
                   e.      Any other relief deemed appropriate by this Honorable Court.
13

14

15                              DEMAND FOR JURY TRIAL
16
            PLEASE TAKE NOTICE that Plaintiff, OLIVIA LOPEZ, demands a jury
17
     trial in this case.
18

19

20

21

22

23

24

25

26

27                                             -5-
                                      PLAINTIFF’S COMPLAINT
28
          Case 4:19-cv-02976-HSG Document 1 Filed 05/30/19 Page 6 of 6



 1                                    Respectfully submitted,
 2

 3   DATED: May 30, 2019              By: /s/ Amy Lynn Bennecoff Ginsburg
                                      Amy Lynn Bennecoff Ginsburg, Esq.
 4
                                      (275805)
 5                                    Kimmel & Silverman, P.C.
                                      30 East Butler Pike
 6                                    Ambler, PA 19002
 7
                                      Telephone: (215) 540-8888
                                      Facsimile (215) 540-8817
 8                                    Email: aginsburg@creditlaw.com
                                      Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                    -6-
                             PLAINTIFF’S COMPLAINT
28
